Citation Nr: 0520027	
Decision Date: 07/22/05    Archive Date: 08/03/05

DOCKET NO.  03-32 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

W. Sampson, Counsel




INTRODUCTION

The veteran had active duty from August 1963 to July 1967, 
including service in Vietnam. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.


FINDINGS OF FACT

1.  The RO has satisfied its duty to notify and assist the 
veteran, and has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal for service 
connection for hearing loss and tinnitus.

2.  The competent medical evidence shows that hearing loss 
and tinnitus are not related to service.


CONCLUSION OF LAW

Hearing loss and tinnitus were not incurred in or aggravated 
by service and an organic disease of the nervous system may 
not be presumed to have been incurred therein.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.385 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran claims that he developed hearing loss and 
tinnitus as a result of acoustic trauma in service.  
Specifically he claims that during training and actual combat 
he was exposed to loud noises from 81mm mortar fire, rifle 
fire, helicopters, and explosions while in Vietnam as well as 
other noises, and at no time was he issued ear protection.  

Service medical records show that the veteran was wounded in 
the buttocks from mortar fragments during hostile action in 
Vietnam.  He was awarded a Purple Heart as a result of his 
combat wounds.  There are no other disabilities noted on 
examination at separation in July 1967.

After filing a claim for service connection for hearing loss 
and tinnitus, the veteran was provided a VA audiological 
examination in May 2003.  The veteran reported military noise 
exposure consisting of firearms, machine guns, mortars, 
missile launchers, firing range, helicopters, tanks, combat 
explosions, demolitions, aircraft engines and flight line.  
He indicated that no hearing protection was worn.  He also 
reported civilian noise exposure consisting of firearms, 
firing range, chainsaw, power lawn mower, weed eater, and 
leaf/grass blower.  He used hearing protection for firearms 
and firing range.  He described buzzing in his ears of 
unknown onset, not present every day and so soft that he had 
to concentrate to hear it.  He stated that he didn't notice 
it until he was in a quiet room.  

On the authorized audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
30
50
70
85
LEFT
20
30
60
85
95

Speech audiometry revealed speech recognition ability of 90 
percent in the right ear and of 92 in the left ear.  Pure 
tone average decibel loss was 59 decibels in the right ear 
and 68 decibels in the left ear.  The diagnosis was 
sensorineural hearing loss in both ears, mild to profound.  
It was the examiner's opinion that the subjective complaint 
of tinnitus was not related to military noise exposure.  He 
noted that the duration was not consistent with noise induced 
tinnitus, and the veteran was unable to provide any detailed 
information about the onset and cause.  Regarding the hearing 
loss, the examiner indicated that it was likely not related 
to the veteran's history of military noise exposure.  

The veteran submitted an October 2003 private audiology 
evaluation from the Acoustic Hearing Center in Houston Texas.  
In that evaluation, the audiologist noted that the veteran 
had been a patient there since November 2002 at which time 
testing showed mild to profound high frequency hearing loss 
bilaterally.  Testing suggested the possibility of noise 
induced hearing loss and, although acoustic trauma could not 
be demonstrated, this type of high frequency hearing loss 
could be the result of persistent noise exposure.  

In October 2003, the veteran submitted a printed document, 
apparently the result of his own internet research on the 
causes of hearing loss in adults.  He highlighted a passage 
on noise induced hearing loss.  He also submitted other 
results from his research, including pictures of mortars, and 
an interview with General Norman Schwarzkopf discussing 
hearing loss in the military and the lack of use of ear plugs 
in the military.  

In November 2003, the veteran was provided another VA 
examination to include a review of the claims file and an 
opinion.  The examiner indicated that the claims file was 
reviewed, and normal hearing sensitivity bilaterally was 
noted during service.  The veteran's reported exposure to 
noise was repeated from the prior examination, and the 
veteran added that his primary duty in the military was as a 
"squad leader" with 81 mm mortars.  He stated that he 
worked for the police department for 15 years following 
service.  Regarding his tinnitus, he was unable to identify 
the onset, stating "about several years ago."  As for his 
hearing, the veteran denied severe head injury but reported 
that he was involved in an explosion noise and although the 
first doctor he saw stated that his eardrum was ruptured, a 
doctor 2 weeks later said his eardrum was not ruptured.  

The veteran denied any change in his hearing since the prior 
examination and the examiner repeated the results of the May 
2003 audiological examination.  The examiner noted the 
veteran had normal hearing at discharge and it was her 
opinion that the veteran's hearing loss was not related to 
his history of military noise exposure.  Regarding the 
tinnitus, the examiner noted that based on the fact that the 
veteran was not able to provide a detailed onset time and the 
duration of the tinnitus had changed since his last case 
history review, she could not relate the veteran's subjective 
complaint of tinnitus to his history of military noise 
exposure.  "His tinnitus is more likely than not related to 
the cause of his hearing loss, which was AFTER the 
military."  The examiner reiterated that the veteran had 
normal hearing at discharge.

VCAA - The Duty to Inform and Assist

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA) applies in this case.  38 U.S.C.A. § 5100 et seq. 
(West 2002).  VCAA applies to any claim for benefits received 
by VA on or after November 9, 2000, as well as to any claim 
filed before that date but not decided by the VA as of that 
date.  The VCAA enhanced VA's duty to assist a claimant in 
developing facts pertinent to his claim, and expanded VA's 
duty to notify the claimant and his representative, if any, 
concerning certain aspects of claim development.  VA 
promulgated regulations that implement these statutory 
changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  

In this case, VA's duties have been fulfilled to the extent 
possible.  First, VA must notify the veteran of evidence and 
information necessary to substantiate his claims.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2004).  The veteran was notified of the information and 
evidence necessary to substantiate his claims for service 
connection in the June 2003 rating decision, an October 2003 
statement of the case (SOC), a January 2005 letter, and a 
March 2005 supplemental statement of the case (SSOC).

Second, VA must inform the veteran of which information and 
evidence he is to provide to VA and which information and 
evidence VA will attempt to obtain on his behalf.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  In the October 2003 
SOC and the January 2005 letter, VA informed the veteran that 
VA must make reasonable efforts to assist a veteran in 
obtaining all evidence necessary to substantiate a claim, 
such as medical records, employment records, or records from 
other Federal agencies.  VA further informed the veteran that 
as long as he provided enough information about these 
records, VA would assist in obtaining them, but noted that he 
had the ultimate responsibility to make sure that these 
records were received by VA.  VA also told him that it would 
assist him by providing a medical examination or obtaining a 
medical opinion if it decided that such was necessary to make 
a decision on his claim.  Third, VA must request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, which was accomplished in the 
January 2005 letter to the veteran.  38 C.F.R. § 3.159(b)(1).  

Finally, VCAA requires that VA must make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefits sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
2002); 38 C.F.R. §§ 3.159(c), (d) (2004).  The RO has 
obtained the service medical records for the veteran's 
service and these appear to be complete.  The RO has all 
relevant current records of treatment, including VA 
outpatient treatment records and the report of a private 
audiologist,  The veteran has not identified any additional 
records not already obtained.  He was also provided the 
opportunity to present argument and evidence in hearings 
before a hearing officer at the RO, and before a Veterans Law 
Judge which he declined.  VA provided examinations to the 
veteran in May and November 2003.  The Board concludes that 
all reasonable efforts were made by the VA to obtain 
evidence necessary to substantiate the appellant's claims 
for service connection for hearing loss and tinnitus.  
Therefore, no further assistance to the appellant with the 
development of evidence is required.  

Hearing Loss and Tinnitus

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2004).

If the disorder is sensorineural hearing loss (organic 
disease of the nervous system), service connection may be 
granted if manifested to a compensable degree within one year 
of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004). 

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2004). 

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2004).  

The threshold for normal hearing is from 0 to 20 decibels, 
and higher threshold levels indicate some degree of hearing 
loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993)  The 
determination of whether the veteran has a hearing loss 
disability is governed by 38 C.F.R. § 3.385 (2004), which 
states that hearing loss will be considered to be a 
"disability" when the threshold level in any of the 
frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 
decibels or greater; or the thresholds for at least three of 
these frequencies are 26 decibels or greater; or speech 
recognition scores are less than 94 percent.

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 
C.F.R. § 3.303(a) (2004).  Once the evidence is assembled, 
the Board is responsible for determining whether the 
preponderance of the evidence is against the claim.  If so, 
the claim is denied; if the evidence is in support of the 
claim or is in equal balance, the claim is allowed.  
38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).  

First, the Board notes that while the veteran meets the 
requirement of a current hearing loss disability for VA 
purposes under 38 C.F.R. § 3.385 (2004), the evidence does 
not support service connection for hearing loss or tinnitus.  
In this case, the veteran contends that he sustained hearing 
loss in service from exposure to acoustic trauma.  The Board 
accepts the veteran's account of exposure to noise, noting 
that the veteran is a combat veteran.  See 38 C.F.R. 
§ 3.304(d) (2004).  However, as noted by the VA examiner, the 
veteran's hearing was normal at separation from service.  
Therefore any exposure to noise did not result in hearing 
loss.  

The earliest evidence of any hearing loss disability is the 
report of the private audiologist noting that the veteran had 
mild to profound high frequency hearing loss bilaterally in 
November 2002.  This is more than 35 years following his 
discharge from active service.  Further, the opinion of the 
VA examiner in November 2003, following a complete review of 
the medial records, is that the veteran's hearing loss is not 
related to his history of military noise exposure, and that 
tinnitus is related to noise exposure after service.  There 
is no medical evidence in the claims file specifically 
relating the veteran's hearing loss or tinnitus to noise 
exposure in service.

The Board has considered the veteran's statements regarding 
the origin of his hearing loss and tinnitus; however, this is 
not competent evidence to show that acoustic trauma in 
service is the cause of his hearing loss and tinnitus.  In 
the regulations implementing the Veterans Claims Assistance 
Act of 2000 (VCAA), competent lay evidence is defined as any 
evidence not requiring that the proponent have specialized 
education, training or experience.  Lay evidence is competent 
if it is provided by a person who has knowledge of the facts 
or circumstances and conveys matters that can be observed and 
described by a layperson.  38 C.F.R § 3.159(a)(1).  Further, 
competent medical evidence is defined as evidence provided by 
a person who is qualified through education, training or 
experience to offer medical diagnoses, statements or 
opinions.  38 C.F.R § 3.159(a)(2)).  See also Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  The etiology of 
the veteran's hearing loss and tinnitus is beyond the range 
and scope of competent lay evidence contemplated by the 
applicable regulations, and it is not shown that the veteran 
possesses the requisite education, training or experience to 
provide competent medical evidence.  

The preponderance of the evidence is against the claims for 
service connection for hearing loss and tinnitus, and because 
there is no approximate balance of positive and negative 
evidence, the rule affording the veteran the benefit of the 
doubt does not apply.  38 U.S.C.A. § 5107(b) (West 2002);  
See also 38 C.F.R. § 3.102 (2003)


ORDER

Service connection for hearing loss is denied.

Service connection for tinnitus is denied.


	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

